Citation Nr: 0923462	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-17 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, including 
as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to January 
1989

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Columbia, South Carolina, that denied 
service connection for sleep apnea.  

The Veteran has been rated as permanently and totally 
disabled by reason of her service connected psychiatric 
disorder since July 2004.  She was rated 100% disabled since 
August 1998.  She was determined to be incompetent for 
purposes of managing VA benefit payments in December 1999.

This matter was previously remanded by the Board in October 
2007.  The additional development prescribed therein having 
been completed, this case was returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  The Veteran's sleep apnea was neither shown to have been 
present in, nor caused or made worse by, service.

2.  The Veteran's sleep apnea was not shown to have been 
caused or permanently made worse by a service connected 
disability, including a psychiatric disorder.  The Veteran's 
sleep apnea was not shown to have been caused or made worse 
by her psychotropic medications.  The Veteran's morbid 
obesity, which led to her sleep apnea, was not shown to be 
related to her psychotropic medications.



CONCLUSIONS OF LAW

1.  The Veteran's sleep apnea was not incurred in or 
aggravated by her service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The Veteran's sleep apnea is not proximately due to, the 
result of, or aggravated by, a service connected disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
an April 2004 letter sent to the claimant by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the claimant of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon such 
claims, as well as what information and evidence must be 
submitted by the claimant.  The April 2004 letter adequately 
explained what the claimant was required to show in order to 
establish service connection for the Veteran's sleep disorder 
on a secondary basis.  A November 2007 letter also explained 
VA's duties to assist the claimant, and informed him what was 
necessary to establish service connection on a direct basis.  
The claim was thereafter readjudicated in a supplemental 
statement of the case (SSOC) dated in September 2008.  In any 
event, neither the claimant nor the Veteran ever claimed that 
the Veteran's sleep disorder was present during her service 
or that it was caused or aggravated by her service.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the claimant must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.  Two letters dated in November 2007 and 
July 2008 adequately informed the claimant how VA assigns 
disability ratings and effective dates.  In any event, any 
error in providing such notice is harmless in this case 
insofar as service connection is denied, hence no rating or 
effective date will be assigned with respect to the claimed 
condition.   

For the above reasons, the Board finds that VA satisfied its 
duty to notify.

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, and social 
security disability records.  The prior Board remand dated in 
October 2007 instructed the AMC/RO to contact the claimant to 
identify any treatment that the Veteran received for her 
sleep apnea and to obtain an authorization enabling VA obtain 
records pertaining to this treatment.  In November 2007, the 
RO/AMC sent the claimant a letter requesting this information 
and an authorization to obtain records from any identified 
private treatment source.  However, the claimant did not 
respond to this request.  Therefore, VA was unable to 
determine whether the Veteran received any private treatment 
for her sleep apnea or to obtain records pertaining to such 
treatment.

The Veteran was examined with respect to this claim in June 
2006.  The Board remand dated in October 2007 instructed the 
RO/AMC to obtain a second examination, addressing the nature 
and etiology of any currently diagnosed sleep disorder and 
whether any such disorder was the result of weight gain that 
the Veteran experienced as a result of her psychotropic 
medications.  In accordance with these instructions, the 
Veteran was reexamined in July 2008.  The July 2008 
examination complied with the instructions set forth in the 
Board's October 2007 remand.  

The Board therefore finds that the VA satisfied its duty to 
assist. 

II.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection may also be granted where a disability is 
proximately due to, or the result of, a service connected 
disability.  38 C.F.R. § 310(a).  Additionally, any increase 
in severity of a non-service connected disease or injury that 
is proximately due to, or the result of, a service connected 
disability, will be service connected.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is service connected for a psychiatric disorder, 
rated 100 percent disabling, and hypertension, rated 10 
percent disabling.  The claimant contends that the Veteran's 
use of psychotropic medications to treat her service 
connected psychiatric disorder(s), including schizophrenia, 
caused her to become morbidly obese, which in turn caused her 
to develop sleep apnea. 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
claimant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records do not show 
complaints of, or treatment for, sleep apnea.  Service 
treatment records reflect that the Veteran had difficulties 
maintaining her weight within standards while she was on 
active duty.  Service treatment records reflect that her 
weight problems at that time may have been at least partially 
related to her use of certain prescribed medications, 
including Tofranil (imipramine hydrochloride), a tricyclic 
antidepressant.  However, service treatment records reflect 
that Tofranil was discontinued in or about July 1988.  In 
January 1989, approximately two weeks before she was 
discharged, the Veteran weighed 155 pounds.  

VA treatment records show that the Veteran complained that 
she possibly stops breathing at night in July 2003.  She was 
diagnosed with "rule out sleep apnea" and a sleep study was 
recommended.  This sleep study was performed in June 2004 and 
the results were interpreted as consistent with sleep 
disordered breathing.  At that time, the Veteran weighed 277 
pounds.  Her psychotropic medications then included Risperdal 
(risperidone), Seroquel (quetiapine fumarate), and Paxil 
(paroxetine).  The sleep study report indicated that weight 
reduction was imperative, and that the Veteran was to be 
issued a continuous positive airway pressure (CPAP) machine.  
No recommendations were made concerning the Veteran's 
psychotropic medications.  She was provided a CPAP machine in 
July 2004.  
 
The Veteran was examined by VA in June 2006.  The examiner 
did not indicate that he reviewed the claims file.  At the 
time of the examination, the Veteran weighed 315 pounds.  The 
Veteran reported that she was diagnosed with sleep apnea in 
2003 and was prescribed a CPAP machine.  The examiner 
diagnosed sleep apnea; however, as noted in the October 2007 
Board remand, this diagnosis was apparently made by history.  
The examiner opined that the Veteran's sleep apnea was less 
likely than not related to her psychiatric disorder.  The 
examiner noted that she reviewed scientific literature and 
that there was no information indicating that sleep apnea is 
causally related to a psychiatric disorder.  The examiner 
also opined that the Veteran's sleep apnea was less likely 
than not related to her psychiatric medications.  The 
examiner noted that she reviewed the Veteran medications, and 
that none of them were identified as risk factors for sleep 
apnea.  The examiner opined that the Veteran's sleep apnea 
was at least as likely as not related to her obesity.  

Per the instructions in the October 2007 Board remand, the 
Veteran was reexamined in July 2008 to clarify whether she 
had a current chronic sleep disorder and, if so, whether such 
disorder was related to her schizophrenia, her psychotropic 
medications, or weight that she gained as a result of her 
psychotropic medications.  The examiner noted that she 
reviewed the claims file.  She indicated that the Veteran's 
psychotropic medications included Celexa (citalopram 
hydrobromide), Seroquel (quietiapine fumarate), Risperdal 
(resperidone), as well as Cogentin (benztropine besylate) 
which was prescribed to help mediate various side effects of 
these medications.  She noted that, in the past, the Veteran 
had been prescribed Zoloft (sertraline), which can cause 
weight loss.

The examiner noted that the Veteran's treatment records 
indicated that the Veteran weighed approximately 147 pounds 
when she was discharged from service.  In April 2005, she 
weighed approximately 280 pounds.  In June 2006, she weighed 
315 pounds.  Upon examination, she weighed 347 pounds and had 
a body mass index (BMI) of 59.6.  

The examiner diagnosed obstructive sleep apnea and morbid 
obesity.  The examiner determined that it was at least as 
likely as not that the Veteran had a chronic sleep disorder.  
The examiner opined that it was less likely than not that the 
Veteran's sleep apnea was related to schizophrenia, 
medications for schizophrenia, or side effects of medications 
for schizophrenia including weight gain.  The examiner 
indicated that the Veteran's obstructive sleep apnea was at 
least as likely as not related to her morbid obesity.  The 
examiner explained that while the Veteran's medications can 
cause weight gain, typically a patient normalizes on these 
medications.  She explained that the side effect profiles of 
the Veteran's medications in no way indicate that a patient 
would experience weight gain sufficient to cause morbid 
obesity with a BMI of 59.6.  She also observed that while the 
Veteran was previously prescribed one medication that was 
associated with weight loss, the Veteran did not experience 
the side effect of weight loss while taking that medication.  

While the evidence shows that the Veteran currently has sleep 
apnea, this disorder is not shown to be related to her 
service, her service connected psychiatric disorder, or the 
side effects of any of her psychotropic medications.  Sleep 
apnea was not diagnosed until many years after service.  
There is no evidence in the claims file suggesting a link 
between the Veteran's service and her sleep apnea.  Moreover, 
the claimant does not contend that the Veteran's sleep apnea 
was incurred during her service, or as a result of her 
service.  Rather, the Veteran stated that she was diagnosed 
with sleep apnea in 2003.  

While the Veteran is currently service connected for a 
psychiatric disorder, there is no medical evidence linking 
this disability to the currently diagnosed sleep apnea.  Two 
VA examiners opined that the Veteran's sleep apnea was more 
likely than not a result of her morbid obesity.  As 
previously discussed, the examiner who performed the July 
2008 examination of the Veteran determined that it was less 
likely than not that the Veteran's morbid obesity was caused 
by her use of psychotropic medications.  There is no medical 
evidence to the contrary.  While the Veteran and the 
claimant's representative have explained that they believe 
that the Veteran's morbid obesity is the result of side 
effects from her medications, there is no indication that 
they have the requisite expertise to render an opinion as to 
the etiology of any medical condition.  See, e.g. Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu 
v. Derwinski,  2 Vet. App. 492, 494-495 (1992).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for sleep apnea, including as secondary to 
a psychiatric disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


